Citation Nr: 0915434	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1973, July 1974 to July 1978, and September 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reopened the Veteran's claim for service 
connection for a mental disorder (claimed as manic depression 
and schizophrenia) and then denied that claim on the merits.

In his April 2006 VA Form 9, the Veteran requested a Travel 
Board hearing.  The requested hearing was scheduled for June 
26, 2007.  However, after being notified of the time, date 
and location of the hearing, the Veteran failed to report and 
has not requested that the proceeding be rescheduled.  In 
addition, the notice letter has not been returned as 
undeliverable.  Accordingly, the Veteran's request for a 
Travel Board hearing is considered to be withdrawn.  38 
C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board recognizes that, in a July 2005 
rating decision, the RO reopened and denied on the merits the 
Veteran's claim for service connection for a mental disorder.  
Nevertheless, because that claim was previously denied in a 
decision that became final in January 1996, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Based upon a review of the evidence of record, the Board 
finds that additional development is needed prior to further 
disposition of the Veteran's application to reopen his claim 
for service connection.

In support of his application to reopen his service 
connection claim, the Veteran has submitted VA inpatient and 
outpatient medical records, dated from August 1995 to June 
2005, and a July 1996 forensic psychological evaluation.  
That newly submitted clinical evidence collectively shows 
diagnoses and treatment for multiple mental disorders, 
including paranoid schizophrenia, schizoaffective disorder, 
bipolar disorder, depressive disorder, adjustment disorder, 
and anxiety, and estimated Global Assessment and Functioning 
(GAF) scores ranging 25 to 60.  

Significantly, the aforementioned VA records reveal that, as 
of June 2005, the Veteran was undergoing treatment for 
various psychiatric and physical problems at the VA Medical 
Center in Gainesville, Florida, and attending weekly sessions 
there with a substance abuse treatment case manager, who was 
assisting him in pursuing VA disability benefits for a mental 
disorder.  However, no VA medical records dated after June 
2005 have yet been associated with the claims folder.  
Because it appears that there may be outstanding VA medical 
records dated after June 2005 that may contain information 
pertinent to the Veteran's claim, the Board finds that 
efforts to obtain those records should be made on remand.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

A remand is also needed to obtain outstanding Social Security 
Administration (SSA) records.  The Board recognizes that 
while SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
this case, the Veteran's VA treating psychiatrist indicated 
in October 1998 that the Veteran had last worked in 1995 and 
had been receiving $759.00 per month in Social Security 
disability benefits since 1996.  A subsequent VA treatment 
record dated in March 2005 revealed that the Veteran 
continued to be unable to work due to, inter alia, his 
schizophrenia, schizoaffective disorder, and bipolar 
disorder.  Thus, VA is on notice that, since the time of the 
last final denial of the Veteran's service connection claim, 
he has been in receipt of Social Security disability benefits 
for one or more mental disorders.  Because the decision and 
the medical records upon which that award of Social Security 
disability benefits is predicated may be relevant to the 
Veteran's application to reopen his service connection claim, 
efforts to obtain such records should be made.  Murincsak, 
Collier.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all records from the VA 
Medical Center in Gainesville, Florida, 
dated from July 2005 to the present. 

2.  Obtain and associate with the 
claims folder all records from the 
Social Security Administration (SSA) 
related to the Veteran's claim for 
Social Security disability benefits, 
including all medical records and 
copies of all decisions or 
adjudications. 

3.  After the above records have been 
obtained, undertake any further 
development necessary to assist the 
Veteran in his application to reopen 
his service connection claim.  Such 
development may include -if deemed 
warranted upon review of any additional 
evidence received --  scheduling the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current mental disorders.

4.  Then, readjudicate the Veteran's 
application to reopen his claim for 
service connection for a mental 
disorder.  If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



